ESDALE, Clerk.
RULE 7, ALABAMA RULES OF JUDICIAL ADMINISTRATION — FILING COSTS — APPLICATION FOR HEARING PURSUANT TO CODE 1975, § 32-13-4
Mr. Allen L. Tapley, Administrative Director of Courts, has submitted to me, as Clerk of the Supreme Court of Alabama, pursuant to Code 1975, § 12-2-19(d), the following inquiry:
“Whether the circuit or district court clerk would be authorized to collect the filing fee otherwise prescribed for civil cases in Section 12-19-71, from the owner, secured party, or lienholder upon his application to the Court for a hearing as provided in [Section 32-13-4, Code of Alabama, 1975.]”
My answer to the question is in the affirmative. Rule 7 of the Alabama Rules of Judicial Administration reads as follows:
“Fees for Miscellaneous Filings. Any filing for which there is no express cost under the consolidated fee structure shall be treated as an original filing for cost purposes.”
“Consolidated fee structure” in Rule 7 means the fees prescribed in Chapter 19 of Title 12, Code of Alabama, 1975. See, Opinion of the Clerk, No. 11, 356 So.2d 636 (Ala.1978); Opinion of the Clerk, No. 21, 375 So.2d 1066 (Ala.1979). There is no provision under the consolidated fee structure providing for an express cost for the filing for a hearing pursuant to Code 1975, § 32-13-4, to determine if a motor vehicle is abandoned.
Section 32-13-4, Code 1975, to which the inquiry refers, reads in pertinent parts as follows:
“(a) Any automobile dealer, wrecker service or repair service owner, or any person or firm on whose property a motor vehicle is lawfully towed at the written request of a law-enforcement officer shall give written notice to the owner, secured parties of record, and known lienholders, if any, at least 30 days prior to the date of the sale of the motor vehicle advising of ... (5) the right of the owner, secured parties or lienholders to contest the right to sell such vehicle by the filing within 10 days before the date of the sale of the vehicle of an application for hearing to be conducted before the judge of the district court or circuit court of the county in which the sale is to be held. The application for hearing shall be on such a form as may be prescribed by the department of court management of the state of Alabama.



“(c) If no application for hearing is made by the owner, secured parties, or lien-holders, the vehicle may be sold at the time and place designated in the notice of sale. If application for hearing is made by the owner, secured parties, or lien-holders, then all such persons shall be *907joined as parties and the judge of the district court or circuit court shall conduct a hearing to determine if the vehicle is an abandoned vehicle as defined by this chapter and should be sold in the manner prescribed herein. The vehicle shall not be sold pending the decision by the district or circuit court judge. If the judge shall determine that the vehicle is abandoned and should be sold, the vehicle may be sold after notice of the date and place of the sale is given by newspaper publication as prescribed in section 32-13-3. If the hearing is conducted by the judge of the district court, any person aggrieved by the decision rendered by the judge of the district court may appeal to the circuit court of the judicial circuit wherein the hearing was held by filing notice of appeal in the time and in the manner prescribed by law.”
“Case” has been defined as a “state of facts which furnishes occasion for the exercise of jurisdiction of a court of justice.” State v. Montevallo Coal Mining Company, 29 Ala.App. 318, 197 So. 82, 85 (1940); Opinion of the Clerk, No. 11, 356 So.2d 636 (Ala.1978). The application for a hearing by the owner, secured parties, or lien-holders, is a request by the applicant, or applicants for the Court to exercise its jurisdiction to determine, if in fact, the motor vehicle in question is abandoned.
It is my opinion that the application for a hearing pursuant to Code 1975, § 32-13-4, is the filing of a case within the meaning of the term “eases filed” in Code 1975, § 12-19-71; and a docket fee shall be collected upon application for a hearing.